Citation Nr: 0722081	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  98-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 9, 1997, 
for a 100 percent disability rating for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1981 to June 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Regional Office (RO), which denied entitlement to an 
effective date prior to September 9, 1997, for a 100 percent 
disability rating for bipolar disorder. 

This matter was previously before the Board in September 1999 
and March 2001, when it was remanded to the RO for additional 
development.  The case is now returned to the Board for 
appellate review.

In January 2001 and April 2007, the veteran had been 
scheduled to appear for a personal hearing before a Veterans 
Law Judge at the RO, however, he failed to appear as 
scheduled.


FINDING OF FACT

It was factually ascertainable that the veteran's service-
connected bipolar disorder had increased in severity in 
January 1997.


CONCLUSION OF LAW

The criteria for an effective date of January 22, 1997, for 
the assignment of a 100 percent disability rating for the 
service-connected bipolar disorder have been met. 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his earlier effective date claim.  The RO sent 
the veteran notice by letters dated in July 2002, October 
2005, and March 2006 in which he was informed of what was 
required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for an increased initial disability 
rating was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to the issue.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, the 
dispositive factual matters pertain to documents that have 
been on file for many years.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2006).  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2006).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2006). 

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Entitlement to service connection for bipolar disorder was 
initially granted by rating action dated in June 1988, at 
which time a 50 percent evaluation was assigned effective as 
of June 3, 1988.  The veteran did not appeal this decision, 
thus it became final.  38 U.S.C.A. § 7105(c).

In June 1991, the veteran requested that the disability 
rating for his service-connected bipolar disorder be 
increased.  By rating action dated in July 1991, the RO 
continued the 50 percent disability rating for the service-
connected bipolar disorder.  In August 1991, the veteran 
submitted a timely notice of disagreement and in December 
1991, a Statement of the Case was issued to the veteran.  
Based upon review of additional evidence, the RO again 
continued its prior decision in a rating action dated in 
April 1992.  A Supplemental Statement of the Case was issued 
to the veteran in April 1992, accompanied by an Appeal To 
Board Of Veterans' Appeals (VA Form 9) with instructions to 
return the VA Form 9 within 60 days if the veteran wished to 
perfect a substantive appeal.  

Based upon review of additional evidence, the RO again 
continued its prior decision in a rating action dated in May 
1992.  A Supplemental Statement of the Case was issued to the 
veteran on June 8, 1992, accompanied by another VA Form 9 
with instructions to return it within 60 days if he wished to 
perfect a substantive appeal.  The veteran did not perfect a 
substantive appeal, thus the May 1992 rating decision became 
final.  38 U.S.C.A. § 7105(c).

From June 1992 to December 1996, the veteran was hospitalized 
numerous times for symptoms associated with his service-
connected bipolar disorder.  The veteran would intermittently 
be awarded a temporary total evaluation based on 
hospitalization during which the disability rating for his 
service-connected bipolar disorder would be increased to 100 
percent during the course of his hospital stay, and then 
reduced to 50 percent upon discharge when his symptoms would 
improve.  During this period, the veteran's symptoms were 
assigned various Global Assessment of Functioning (GAF) 
ratings.  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).

A VA hospital treatment record dated in July 1992 shows that 
the veteran was treated for manic bipolar disorder; alcohol 
abuse, in remission; and drug abuse, cocaine, continuous.  A 
GAF of 60 was assigned, with the highest level in the past 
year also being 60.

A hospital treatment record from Southeast General Hospital 
dated in August 1992, shows that the veteran was treated for 
hypomanic mixed bipolar disorder, alcohol abuse, and cocaine 
abuse.  A GAF of less than 20 was assigned at admission, and 
a 70 at discharge.

A VA hospital treatment record dated in February 1993 shows 
that the veteran was treated for depressed type bipolar 
disorder, continuous cocaine dependence, continuous marijuana 
dependence, and episodic alcohol abuse.  A current GAF of 60 
was assigned with the highest level in the past year being 
70.

A VA hospital treatment record dated in July 1993 shows that 
the veteran was treated for schizo-affective disorder and 
episodic alcoholism.  At discharge, he was relieved of his 
symptoms and was considered competent.  

A VA hospital treatment record dated in October 1993 shows 
that the veteran was treated for reported depression, 
nervousness, and insomnia.  He was said to carry a diagnosis 
of schizo-affective disorder.

A private hospital treatment record from Charter Woods 
Hospital dated in January 1994 shows treatment for alcohol 
dependence, crack cocaine dependence, marijuana abuse, and 
affective disorder, not otherwise specified.  On admission 
his GAF was 40 and at discharge it was 75.

A VA hospital treatment record dated in March 1994 shows that 
the veteran was treated for post-traumatic stress disorder 
(PTSD) and substance abuse.  He was considered competent, but 
was socially and industrially impaired.

A VA hospital treatment record dated in May 1994 shows that 
the veteran was treated for schizophrenia, schizophrenia-
affective depressed, with paranoid features.  He was 
considered competent, and his condition was much improved at 
discharge.

A VA hospital treatment record dated in November 1994 shows 
that the veteran was treated for bipolar disorder and 
antisocial personality disorder.  It was noted that he was 
incompetent.  He was placed on medication and assigned to 
continue outpatient treatment.

A hospital treatment records from Crenshaw Hospital dated in 
July 1994 shows that the veteran was treated for bipolar 
disorder, depressed with psychotic features; alcohol abuse 
with dependency in withdrawal; cocaine abuse with dependency; 
and tetrahydrocannabinol abuse.  He was said to have 
incapacitating anxiety and depression with suicidal ideation.  
At discharge, it was indicated that the veteran should no 
longer be feeling depressed or showing bipolar features such 
as depression, manic or hypomanic features; no longer be 
feeling helpless and hopeless; and of all suicidal or 
assaultive ideations; and free of delusions or 
hallucinations.

A VA hospital treatment record dated in December 1994 shows 
that the veteran was treated for bipolar disorder and alcohol 
abuse.  It was noted that he was incompetent, and 
industrially impaired due to his medications making him 
dysfunctional.

A VA hospital treatment record dated in October 1995 shows 
that the veteran was treated for bipolar disorder and poly-
substance abuse.  It was noted that he was socially impaired.  
A GAF of 45 was noted on admission, but at 60 on discharge.  

A VA hospital treatment record dated in July 1996 shows that 
the veteran was treated for bipolar disorder, due to 
depression and insomnia.  A GAF of 50 was assigned.

A VA hospital treatment record dated in December 1996 shows 
that the veteran was treated for manic depressive disorder, 
hypomania; and substance abuse disorder, cocaine.  He denied 
any delusions, hallucinations, suicidal or homicidal 
ideations.  He admitted to ideas of persecution and 
alienation.  His memory was intact and judgment was fair.  A 
GAF of 50 was assigned. 

During the period from June 1992 to December 1996, the 
veteran's GAF at discharge from hospital treatment ranged 
intermittently from 50 to 70.  Therefore, at worst, the 
veteran's symptoms were characterized as serious, with 
serious impairment in social, occupational, or school 
functioning.  However, there is no evidence of consistent 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.

In January 1997, the veteran underwent a VA mental disorders 
examination.  He reported that he was unable to cope with his 
family or others.  He described intermittent hallucinations, 
paranoid ideas, and chronic insomnia.  Mental status 
examination revealed spoke incoherently and would accuse 
others as instigators of his problems.  He was markedly 
irritable and would become argumentative.  He had paranoid 
ideas towards the police (at the hospital and at his 
hometown).  He was not suicidal nor homicidal.  His insight 
was fair, but his judgment was poor.  He was competent to 
handle his finances, but was totally and permanently 
disabled.  A GAF of 40 was assigned.

VA hospital treatment records dated from May 1997 to June 
1997 show that the veteran was treated for symptoms 
associated with his service-connected bipolar disorder.  
Mental status examination revealed that the veteran was 
relevant and coherent, but his mood was one of depression 
with some anxiety features.  He described suicidal thoughts, 
but denied any homicidal ideations.  Insight and judgment 
were fair.  He denied any hallucinations.  A GAF of 30 was 
assigned, with the highest level in the past year also being 
30.

VA hospital treatment records dated from September 1997 to 
October 1997 show that the veteran was treated for mixed 
bipolar disorder with manic episodes.  Mental status 
examination revealed that the veteran was anxious and tense, 
and somewhat agitated and restless.  He demonstrated a mild 
to moderate manic state.  He denied any suicidal or homicidal 
thoughts or any hallucinations.  Memory was intact, and 
insight and judgment were fair.  A GAF of 40 was assigned, 
with the highest level in the past year being 40.

By rating action dated in February 1998, the RO determined 
that the veteran's service-connected bipolar disorder 
warranted a 100 percent disability rating, effective as of 
September 9, 1997.  The RO also awarded a 100 percent 
temporary total evaluation for hospital stays between January 
7, 1997 and March 1, 1997, and from May 14, 1997 to July 1, 
1997.

Prior to January 1997, the medical evidence indicated that 
the veteran's bipolar disorder symptomatology would increase 
intermittently, but then would improve to the degree where at 
discharge from the various hospital stays, his GAF scores 
would range from 45 to 60.  Starting with the January 1997 VA 
mental disorders examination report, the veteran's symptoms 
were said to be severe and chronic in nature.  The VA 
hospital treatment records dated in May 1997 and September 
1997 revealed that over the course of the preceding year, the 
GAF assigned for the veteran's bipolar disorder was from 30 
to 40.  This is indicative of a disability exhibiting some 
impairment in reality testing or communication or any major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood; or manifesting 
behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or an inability to function in almost all areas.

In light of the foregoing, the Board is of the opinion that 
an earlier effective date for the assignment of the current 
100 percent disability rating for the veteran's bipolar 
disorder is warranted.  The Board finds that the date that it 
is factually ascertainable that the veteran's service-
connected bipolar disorder had increased to 100 percent is 
January 22, 1997.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o).  

The Board has been unable to identify an earlier such date.  
The Board acknowledges the veteran's contention that he 
should have been rated as totally disabled from the date of 
the initial award of service connection.  However, prior to 
the January 1997 VA examination, the evidence of record did 
not demonstrate that the veteran was totally and permanently 
disabled as a result of his bipolar disorder.  It was not 
until the May 1997 and September 1997 hospital treatment 
records that it was factually ascertainable that an increase 
in the degree of severity had occurred.  
Accordingly, the effective date for the grant of 100 percent 
disability rating for the veteran's service-connected bipolar 
disorder is January 22, 1997.




ORDER

Entitlement to an effective date of January 22, 1997, for the 
award of a 100 percent disability rating for service-
connected bipolar disorder is granted.  




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


